DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,503,321 and US 9,647,883 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The nonstatutory double patenting rejections to claims 24-43 previously set forth in the Non-Final Office Action mailed 6/9/2021 are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 was filed after the mailing date of the Notice of Allowance on 09/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment
Amendments filed on 9/9/2021 are entered for prosecution. Claims 24-43 remain pending in the application.

Allowable Subject Matter
Claims 24-43 are allowed.

The following is an examiner’s statement of reasons for allowance: No reasonable combination of prior art references were found to teach or suggest, along with other limitations, “a first logical router of a logical network that is implemented across a plurality of managed network elements, the network controller program comprising sets of instructions for: receiving input data specifying a first route for a second logical router; based on a connection between the first logical router and the second logical router in the logical network, dynamically generating a second route for the first logical router based on the first route; and distributing configuration data to implement the first logical router, including the second route, to a plurality of the managed network elements that execute on a plurality of host computers and collectively implement the first logical router“ as recited in claim 24 and “receiving configuration data for the first logical router that defines (i) a plurality of connected routes for a plurality of logical ports of the first logical router, each connected route for a particular logical port specifying to output packets with destination addresses in a particular subnet to the particular logical port, and (ii) a connection of the first logical router to a second logical router that is configured by an operator of the multi-tenant datacenter; when the network controller program is a master controller of the second logical router, dynamically propagating the connected routes to the second logical router as dynamic routes that specify to logically route packets with destination addresses in any of the particular subnets to the first logical router; and when the network controller program is a master controller of the first logical router: 

Koponen et al. (US 2013/0044636, hereafter Koponen) –  discloses receiving configuration data from the tenant for the first logical router that specifies (i) a plurality of logical ports of the first logical router, each of the logical ports associated with a particular subnet, and (ii) a connection of the first logical router to a second logical router that is configured by an operator of the multi-tenant datacenter; for the first logical router, automatically generating a connected route for each of the logical ports, wherein a particular connected route for a particular logical port specifies to logically route packets with destination addresses in the particular subnet associated with the particular logical port to the particular logical port; converting a set of input routes that comprises (i) the automatically generated connected routes and (ii) additional routes for the first logical router to a set of output routes for distribution to the set of managed forwarding elements that implement the logical network of the tenant, wherein the additional routes comprise a default route for the first logical router and at least one dynamic route from the second logical router; and when the network controller is a 

Dumitriu et al. (US 2014/0195666, hereafter Dumitriu) – discloses the configuration of the second logical router by the operator is separate from the configuration of the first logical router by the tenant ([0099], [0125]).

Rohde et al. (US 20120151443 A1, hereafter Rohde) –  discloses “configuration data to implement a first router”.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUTAI KAO/Primary Examiner, Art Unit 2473